DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 16 May 2022 for the application filed 11 November 2019. Claims 1-4, 8-19, 21, and 23 are pending:
Claims 10-19 and 23 have been withdrawn without traverse in the reply filed 13 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/063163, filed 18 May 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (LU100251, filed 18 May 2017; GB1719475.4, filed 23 November 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see p0023, p0028, p0030, p0065, and p0066). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
	The term “fluidic water” is introduced in Claim 1. As defined in the Specification, p0011, fluidic water “is intended to encompass both water vapor, i.e.[,] water in a gaseous phase[,] and liquid water”.
	The term “carbon nanomembrane” is introduced in Claim 1. While dependent claims have further defined carbon nanomembrane, the term itself is interpreted to broadly include any nano-regime thickness membrane comprising carbon.
	The kinetic diameter of water is referenced in the claims. As defined in the Specification, p0026, the kinetic diameter of a water molecule is 265 pm. Applicant references a Wikipedia page on “Kinetic diameter” for reference; the Examiner will refer to this Wikipedia page in this Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:
“or polyphenyls having [[a ]]longer lengths [[length ]]than quaterphenyl”.
Claim 4 is objected to because of the following informalities:
“wherein the one or more substances are low-molecular weight materials comprising helium, neon… ethanol, or [[and ]]2-propanol” (the list of low-molecular weight materials must be in the alternative).
Claim 21 is objected to because of the following informalities:
“or polyphenyls having [[a ]]longer lengths [[length ]]than quaterphenyl”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 8, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is a lack of antecedent basis for the limitation “the carbon nanomembranes” in line 6. Only one carbon nanomembrane has been introduced. Claims 2-4, 8, and 9 are also rejected due to their dependence on Claim 1.
Regarding Claim 21, there is a lack of antecedent basis for the limitation “the carbon nanomembranes” in line 7. Only one carbon nanomembrane has been introduced.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLZHAUSER et al. (US PGPub 2012/0138535 A1) in view of ANGELOVA et al. (US PGPub 2018/0236410 A1; effectively filed 28 October 2016) with evidentiary support from COOPER et al. (US PGPub 2008/0041791 A1) and WIKIPEDIA (“Kinetic Diameter”, 18 July 2019, <URL: https://en.wikipedia.org/wiki/Kinetic_diameter>, accessed 17 May 2021).
Regarding Claim 1, GOLZHAUSER discloses a membrane comprising “low-molecular aromatic compounds” with a thickness ranging from 1 to 200 nm with pores ranging from 0.1 nm to 1 µm (i.e., a carbon nanomembrane; p0007). The low-molecular aromatics are cross-linked in the lateral direction (i.e., wherein the carbon [nanomembrane comprises] laterally cross-linked aromatic compounds; p0007, p0012). GOLZHAUSER further discloses the low-molecular aromatics comprise aromatic compounds not in oligomer or polymeric form (p0011). GOLZHAUSER further discloses a method of using this membrane for separating mixtures of substances, including the filtration or separation of liquids, such as the purification of drinking water or treatment of wastewater (i.e., a method of separating fluidic water from impure fluids; p0073, Claim 17).
GOLZHAUSER is deficient in disclosing the cross-linked aromatic compounds being quaterphenyl or polyphenyls having [longer lengths] than quaterphenyl.
ANGELOVA discloses carbon nanomembranes comprising cross-linked aromatic compounds (p0020) useful as filtration membranes (p0003). The carbon nanomembranes are self-assembled from low molecular aromatic precursor molecules (p0032); said aromatic precursor molecules are selected from a group of polyphenyls, including quaterphenyl (p0033). Absent showings of unexpected results or criticality that the cross-linked aromatic compounds being quaterphenyl or polyphenyls having [longer lengths] than quaterphenyl, such a requirement would have been obvious to one of ordinary skill in the art to include in the method disclosed by GOLZHAUSER because such a limitation is taught by ANGELOVA. All claimed elements were known in the prior art and one of ordinary skill in the art prior to the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
GOLZHAUSER in view of ANGELOVA (modified GOLZHAUSER) is deficient in explicitly disclosing the limitation that the impure fluids comprise fluidic water and one or more substances having a kinetic diameter similar to that of water molecules. However, as evidenced by COOPER, water typically contains other chemicals (i.e., impure fluids), including oxygen (i.e., a method of separating fluidic water from impure fluids, the impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules; p0063-p0067). As disclosed by the Applicant, the kinetic diameter of a water molecule is 265 pm (Specification, p0026), and, as is known in the art, oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule. Thus, GOLZHAUSER’s disclosure of treating/purifying drinking water or treating wastewater (p0073, Claim 17) inherently implies the claimed limitation of treating impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules.
Modified GOLZHAUSER is deficient in explicitly disclosing applying a fluid to be treated to a first side of the taught membrane and collecting from the opposite side of the membrane the desired permeate. However, GOLZHAUSER discloses “the use of the membrane” for filtering or treating water (p0073, Claim 17). The use of a membrane as a filter inherently involves the application of a fluid to be treated on a first side of the membrane, the selective rejection of retentate that exceed membrane pore diameters, and the collection of filtered permeate on the opposite side. Thus, the claimed limitation applying to a first side… the impure fluid and collecting from the opposite side… the fluidic water is inherently taught by GOLZHAUSER.
Regarding Claim 2, modified GOLZHAUER makes obvious the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUSER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water; oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule, which reads on the claimed range of at most 33% greater.
Regarding Claim 3, modified GOLZHAUER makes obvious the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water; oxygen is non-polar (i.e., wherein the one or more substances are non-polar).
Regarding Claim 4, modified GOLZHAUER makes obvious the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water (i.e., wherein the one or more substances are low-molecular weight materials comprising helium, neon, carbon dioxide, argon, oxygen, nitrogen, acetonitrile, n-hexane, ethanol, and 2-propanol).
Regarding Claim 8, modified GOLZHAUER makes obvious the method of Claim 1. GOLZHAUSER further discloses the membrane has a preferred thickness of 1 to 50 nm (p0009), which reads on the claimed range of a thickness of between 0.5 nm and 100 nm.
Regarding Claim 9, modified GOLZHAUER makes obvious the method of Claim 1. GOLZHAUSER further discloses the membrane comprises pores (p0007) having pore diameters ranging from 0.1 nm to 100 nm (p0013), which overlaps with the claimed range of pores with diameters in the range of 0.3 nm to 1.5 nm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLZHAUSER et al. (US PGPub 2012/0138535 A1) in view of ANGELOVA et al. (US PGPub 2018/0236410 A1; effectively filed 28 October 2016) with evidentiary support from COOPER et al. (US PGPub 2008/0041791 A1) and WIKIPEDIA (“Kinetic Diameter”, 18 July 2019, <URL: https://en.wikipedia.org/wiki/Kinetic_diameter>, accessed 17 May 2021) and further in view of NAIR et al. (US PGPub 2015/0231577 A1).
Regarding Claim 21, GOLZHAUSER discloses a membrane comprising “low-molecular aromatic compounds” with a thickness ranging from 1 to 200 nm with pores ranging from 0.1 nm to 1 µm (i.e., a carbon nanomembrane; p0007). The low-molecular aromatics are cross-linked in the lateral direction (i.e., wherein the carbon [nanomembrane comprises] laterally cross-linked aromatic compounds; p0007, p0012). GOLZHAUSER further discloses the low-molecular aromatics comprise aromatic compounds not in oligomer or polymeric form (p0011). GOLZHAUSER further discloses a method of using this membrane for separating mixtures of substances, including the filtration or separation of liquids, such as the purification of drinking water or treatment of wastewater (i.e., a method of separating fluidic water from impure fluids; p0073, Claim 17).
GOLZHAUSER is deficient in disclosing the cross-linked aromatic compounds being quaterphenyl or polyphenyls having [longer lengths] than quaterphenyl.
ANGELOVA discloses carbon nanomembranes comprising cross-linked aromatic compounds (p0020) useful as filtration membranes (p0003). The carbon nanomembranes are self-assembled from low molecular aromatic precursor molecules (p0032); said aromatic precursor molecules are selected from a group of polyphenyls, including quaterphenyl (p0033). Absent showings of unexpected results or criticality that the cross-linked aromatic compounds being quaterphenyl or polyphenyls having [longer lengths] than quaterphenyl, such a requirement would have been obvious to one of ordinary skill in the art to include in the method disclosed by GOLZHAUSER because such a limitation is taught by ANGELOVA. All claimed elements were known in the prior art and one of ordinary skill in the art prior to the effective filing date of the claimed invention could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
GOLZHAUSER in view of ANGELOVA (modified GOLZHAUSER) is deficient in explicitly disclosing the limitation that the impure fluids comprise fluidic water and one or more substances having a kinetic diameter similar to that of water molecules. However, as evidenced by COOPER, water typically contains other chemicals (i.e., impure fluids), including oxygen (i.e., a method of separating fluidic water from impure fluids, the impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules; p0063-p0067). As disclosed by the Applicant, the kinetic diameter of a water molecule is 265 pm (Specification, p0026), and, as is known in the art, oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule. Thus, GOLZHAUSER’s disclosure of treating/purifying drinking water or treating wastewater (p0073, Claim 17) inherently implies the claimed limitation of treating impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules.
Modified GOLZHAUSER is deficient in explicitly disclosing applying a fluid to be treated to a first side of the taught membrane and collecting from the opposite side of the membrane the desired permeate. However, GOLZHAUSER discloses “the use of the membrane” for filtering or treating water (p0073, Claim 17). The use of a membrane as a filter inherently involves the application of a fluid to be treated on a first side of the membrane, the selective rejection of retentate that exceed membrane pore diameters, and the collection of filtered permeate on the opposite side. Thus, the claimed limitation applying to a first side… the impure fluid and collecting from the opposite side… the fluidic water is inherently taught by GOLZHAUSER.
Modified GOLZHAUSER is deficient in disclosing extracting potable water from a humid atmosphere.
NAIR discloses the separation of water from one or more products; these products include gaseous elements, such as CO2, N2, and O2, to produce water vapor (i.e., a method for the extraction of potable water from a humid atmosphere; p0099-0100; Example 1, p0121, p0137), whereby a water feed is contacted with one side of a graphene oxide nanomembrane and purified water is produced on the permeate side (p0101, p0115). Prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the carbon nanomembrane made obvious by modified GOLZHAUSER for the extraction of potable water using carbon nanomembranes taught by NAIR because such an extraction is recognized as part of the capabilities of one of ordinary skill in the art (MPEP §2143.01 D). Furthermore, the claimed method of extracting potable water from a humid atmosphere would have been obvious to one of ordinary skill in the art because the substitution of one known element for another (i.e., the carbon nanomembrane made obvious by modified GOLZHAUSER for the graphene oxide membrane taught by NAIR) would have yielded predictable results (MPEP §2143.01 B).

Response to Arguments
	Applicant has failed to address the Claim Objections of Claim 1 indicated in the final Office action filed 15 November 2021. This claim is now considered to be rejected under 35 USC 112(b) for lack of antecedent basis.
	Applicant’s cancellation of Claims 6 and 7 have rendered moot the Claim Objections of Claims 6 and 7.
	Applicant’s amendments to Claims 1 and 21 have addressed the 35 USC 112(b) rejections of Claims 1 and 21; these rejections have been withdrawn.
	Applicant’s amendments and arguments filed 16 May 2022 to Claims 1 and 21 are persuasive; the 35 USC 102(a)(1)/(a)(2) rejection of Claim 1 as anticipated by GOLZHAUSER with evidentiary support from COOPER and WIKIPEDIA and the 35 USC 103 rejection of Claim 21 as obvious over GOLZHAUSER with evidentiary support from COOPER and WIKIPEDIA and further in view of NAIR have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made for Claim 1 under 35 USC 103 as being unpatentable over GOLZHAUSER in view of ANGELOVA with evidentiary support from COOPER and WIKIPEDIA and for Claim 21 under 35 USC 103 as being unpatentable over GOLZHAUSER in view of ANGELOVA with evidentiary support from COOPER and WIKIPEDIA and further in view of NAIR.
	Regarding the added limitation “the cross-linked aromatic compounds being quaterphenyl or polyphenyls having a longer length than quaterphenyl”, the Examiner agrees that GOLZHAUSER fails to disclose such aromatic compounds. However, secondary art ANGELOVA, which teaches similar if not the same self-assembled carbon nanomembranes, discloses quaterphenyl as an option for the low-molecular aromatic compounds.
	Applicant argues that such a limitation would not be obvious to one of ordinary skill in the art because of the “surprising effect” the quaterphenyl or longer polyphenyl compounds have on enhancing nanofluidic flow; i.e., “[d]ue to the nanofluidic flow enhancement, the transport rate for water is substantially independent of the thickness of the carbon nanomembrane, and the selectivity for non-aqueous [molecules] increases with the thickness of the carbon nanomembranes. This finding (see paragraphs [0050]-[0057] of the description of the PCT application) hints at greater length[s] of the precursor molecules being of advantage for filtration properties of the carbon nanomembranes” (pg. 8 of arguments filed 16 May 2022). Applicant further states in the next paragraph, “GOLZHAUSER does not refer to the thickness (i.e., the greater length of the precursor molecules) being an advantage. GOLZHAUSER only discloses in this respect that the thickness of the filtration membranes must not fall below a minimum length for mechanical stability… GOLZHAUSER thus does not lead the skilled person towards greater molecule lengths and membrane thicknesses”.
	The Examiner respectfully disagrees.
	While Applicant argues that the “greater length of the precursor molecules” provides an unexpected/surprising advantage and further cites evidence from the Specification, (1) no nexus has been shown between such alleged evidence and the claims in question and (2) the cited evidence neither shows significance or unexpected results due to precursor molecule length.
	Regarding (1), Claims 1 and 21 neither require a membrane thickness. Claims 1 and 21 merely only require that the aromatic compounds be quaterphenyl or polyphenyls having longer lengths than quaterphenyl. As argued, membrane thickness is tied to the ability of the membranes to selectively prevent non-aqueous molecules from permeating, the argued evidence is tied to membrane thickness. Unfortunately, no such thickness is claimed in the independent claims and therefore, no nexus has been shown between the purported surprising results/effects and the claimed invention.
	Regarding (2), the Specification does not correlate “membrane thickness” with molecule length. The equations presented in p0054-0058 of the amended Specification filed 17 September 2021 only associate carbon nanomembrane thickness (“x”) for membranes prepared from terphenyl (“xt”) and quaterphenyl (“xq”) with an additional requirement that xq = 4/3 xt (p0058). However, no such evidence or reasoning is provided to indicate that the lengths of terphenyl and quaterphenyl affect membrane thickness, i.e., for a given constant membrane thickness, the separation ratio g of water to non-aqueous components would be the same (e.g., the equation in p0056). For example, if a membrane is prepared using terphenyl at a thickness xc and a membrane is prepared using quaterphenyl at the same thickness xc, the ratio g would be the same for both membranes. It is unclear why it is required that a terphenyl membrane must have a different thickness than a quaterphenyl membrane. Even further, no relation between terphenyl length, quaterphenyl length, and membrane thickness has been shown; if one of ordinary skill in the art were to use terphenyl as the aromatic compound, they could simply design the membrane to have the same thickness as that of a quaterphenyl membrane and achieve the same separation ratio g.
Thus, Applicant’s argument that a quaterphenyl or polyphenyl membrane would show significant or surprising results is refuted. 
	All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777